Walkeb, J.
Should the Court have granted a new trial in this case 2 The parties had selected the persons to whose decison they agreed to submit, and such decisions are favored by the Courts. “Awards are treated with great liberality. The parties make the arbitrators judges, and their judgment has much of the solemnity which attaches to the judgment of a Court of justice.” Crabtree vs. Green, 8 Ga. R., 19, 20. “A palpable mistake of law,” Code, seo. 2833; or an award, “ the result of accident or mistake, or the fraud of some one or all of the arbitrators or parties, or is otherwise illegal,” will be corrected. Code, sec. 4152. Is this award on any account “ illegal 2”
On the trial before the jury the Court charged that “in order to authorize a recovery by Weakley & Warren, they must show a substantial compliance on their part, by having sent cots substantially the same as the sample exhibited when the purchase was made.” This is admitted to be the law of the case; and we think that, under the evidence, the verdict was not only not against the charge of the Court, *565the evidence, and the principles of justice and equity, but is in accordance with all of them. We are fully satisfied that the cots sent were substantially the same as those ordered, and if the arbitrators had awarded the payment of the price agreed upon, we should have upheld the award, and think that such an award would not probably have been contested. Without going through the evidence, to show why we think it sustains the verdict, we affirm the decision of the Court below in refusing a new trial.
Judgment affirmed.